 


117 HR 3533 EH: To establish occupational series for Federal positions in software development, software engineering, data science, and data management, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 3533 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To establish occupational series for Federal positions in software development, software engineering, data science, and data management, and for other purposes. 
 
 
1.Occupational series for digital career fieldsNot later than 270 days after the date of the enactment of this Act, the Director of the Office of Personnel Management, shall, pursuant to chapter 51 of title 5, United States Code, establish or update existing occupational series covering Federal Government positions in the fields of software development, software engineering, data science, and data management.  Passed the House of Representatives September 30, 2021.Cheryl L. Johnson,Clerk.  